LEWIS,- J.
I concur in the result. One of the questions demanding consider*324ation is whether, under the circumstances of this case, it was necessary for plaintiff to plead the value of the services actually rendered. There was no such allegation in the complaint, and plaintiff contends that it was not required.
The plaintiff performed services under a contract which provided for weekly payments in money and in stock. The plaintiff was willing to perform the entire contract, and the defendant repudiated it without cause. The contract was executed in part voluntarily by both parties, and to that extent was taken out of the operation of the statute. The consideration was definite and certain, from week to week, as it became payable/and, having been treated by both parties as the measure of compensation, defendant is bound by it to the extent of performance. In respect to the recovery of the wages actually earned, plaintiff is not enforcing the original contract. He can only recover upon the contract which the parties made for themselves by their conduct. Under such circumstances, it would be unjust to permit either party to prove a different value than that which he had stipulated. To the facts pleaded in the complaint it was unnecessary to add an allegation as to the value of the services. But I am not prepared to admit that the rule defined in La Du-King Mnfg. Co. v. La Du, 36 Minn. 473, 31 N. W. 938, is the correct one in all cases where one party voluntarily repudiates a contract, and the other is willing and able to complete it.